 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT 10.32
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

Promissory Note


 

U.S. $42,436.20 Date:  March 23, 2009

 
_______________________________________________________________________
 
1.  PROMISE TO Pay. FOR Value Received, the receipt and sufficiency of which is
hereby acknowledged, CALAIS RESOURCES, Inc., a Canadian corporation with a
principal place of business located at 4415 Caribou Road, P.O. Box 653,
Nederland, Colorado 80466 (the "Maker"), unconditionally promises to pay to the
order of WALSH ENVIRONMENTAL SCIENTISTS AND ENGINEERS LLC, a Colorado limited
liability company with a principal place of business at 4888 Pearl East Circle,
Suite 108, Boulder, Colorado 80301 (the "Lender"), at such address as Lender or
the holder hereof from time to time may designate by notice to Maker, the sum of
$42,436.20 (the "Principal Amount"), or such lesser amount that may be then
outstanding, together with accrued interest thereon at the rate set forth below;
in lawful money of the United States of America.
 
2.  INTEREST. Interest shall accrue on the unpaid balance of the Principal
Amount and all other amounts due hereunder in arrears from the date of this Note
until the Maturity Date (as defined below) at a rate equal to six percent (6%)
per annum, compounded annually (the “Interest”).
 
3.  PAYMENTS. (a) Commencing as of April 10, 2009 and on the tenth day of each
month thereafter until and including July 10, 2009, Maker shall pay the
Principal Amount and interest accrued thereon in equal monthly installments of
$1,000.00 each (each, an "Installment").
 
(b)     Commencing as of August 10, 2009, and on the tenth day of each month
thereafter until and including March 10, 2010, Maker shall pay the Principal
Amount and Interest accrued thereon in equal monthly installments of $5,000.00
each (each also an "Installment”).
 
(c)  No later than April 10. 2010 (the “Maturity Date”), Maker shall pay to
Lender the unpaid balance of the Principal Amount and all unpaid Interest
accrued thereon.
 
(d)  In the event any payment required by this Note is not paid within five (5)
days after the due date therefor, Maker shall pay to Lender a late charge equal
to five percent (5%) of the amount of such payment. Such late charges shall be
immediately due and payable without demand.
 
4.  APPLICATION OF PAYMENTS. All payments made in accordance with the terms
hereof shall be applied, first to accrued Interest, and the balance, if any, to
reduce the unpaid balance of the Principal Amount.
 
5.  PREPAYMENT. Maker may prepay this "Note, in whole or in part, at any time
without penalty or premium.
 
6.  SECURITY. The full indebtedness evidenced by this Note is secured, inter
alia, by that certain Pledge Agreement dated as of even date herewith (the
"Pledge Agreement”) executed by Maker, pursuant to which Maker has pledged
511,000 shares of Restricted Common Stock of Calais Resources Inc. more
particularly described therein (the "Stock"). Until released, the Pledge
Agreement contains additional rights of Lender or any holder hereof that may
cause Acceleration (as hereinafter defined) of the full indebtedness evidenced
by this Note.
 
7.  DEFAULT; REMEDIES. In the event (a) any payment required by this Note is not
paid within five (5) days after Maker's receipt of written notice that such
payment is past due: (b) of an Event of Default (as defined in the Pledge
Agreement) under the Pledge Agreement, or the occurrence of a default under any
other promissory note made by Maker to Lender or any other agreement between
Maker and Lender (collectively, the "'Other Notes"); (c) of the occurrence of a
material default under any other agreement between Maker and any third party
which default is not cured within the applicable cure period therefor
(collectively, the "Other Agreements”); or (d) Maker files a petition in
voluntary bankruptcy or reorganization or is adjudicated bankrupt or has a
trustee appointed in an involuntary proceeding for dissolution or reorganization
or makes an assignment for the benefit of creditors (a "Bankruptcy Event");


 



 
 

--------------------------------------------------------------------------------

 

thereafter, Lender may cause the Principal Amount, or such lesser amount that
may be then outstanding, and accrued interest thereon and all other amounts past
due hereunder, and the entire principal amount that may be then outstanding and
accrued interest thereon and all other amounts then due under all Other Notes,
to at once become due and payable (“Acceleration”) upon Lender's delivery to
Maker of written notice of Lenders election of Acceleration. Such notice of
Acceleration shall describe, as applicable, (x) all past due amounts hereunder,
including all accrued Interest thereon, and other amounts then due and payable
hereunder; and (y) the relevant event of default hereunder or under the Pledge
Agreement, Other Note or Other Agreement or the relevant Bankruptcy Event,
Lender or the holder hereof may, in addition to the rights and remedies
described above, pursue each and every other right, remedy, or power available
to it under this Note, the Pledge Agreement and/or available to it at law or in
equity. Upon the occurrence of a default hereunder, under the Pledge Agreement
or a Bankruptcy Event, the Principal Amount, or such lesser amount that may be
then outstanding, and accrued Interest thereon and all other amounts past due
hereunder shall accrue interest at the rate of eighteen percent (18%) per annum.
 
8.  WAIVER. MAKER AND ALL GUARANTORS, ENDORSERS, SURETIES, AND ACCOMMODATION
PARTIES HEREOF, AND ALL OTHER PERSONS LIABLE OR WHO BECOME LIABLE FOR ALL OR ANY
PART OF THE INDEBTEDNESS EVIDENCED BY THIS NOTE, HEREBY JOINTLY AND SEVERALLY
WAIVE PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DISHONOR, NOTICE OF INTENTION
TO ACCELERATE THE MATURITY HEREOF, PROTEST OF ANY DISHONOR, NOTICE OF PROTEST,
AND PROTEST OF THIS NOTE.
 
9.  NOTICES. All notices, and other communications provided for in this Note
shall be in writing and mailed, sent or delivered to the receiving party at the
address first set forth above, or to such other address as may be designated
from time to time by a party in writing to the other party.
 
10.  ATTORNEY FEES AND COSTS. In addition to all other amounts due hereunder, if
any attorney is engaged to enforce any obligation of Maker under this Note, then
Maker and all guarantors, endorsers, sureties, and accommodation parties hereof,
and all other persons liable or who become liable for all or any part of the
indebtedness evidenced by this Note, shall be jointly and severally liable to
Lender or any holder hereof for all reasonable legal fees and reasonable costs,
and expenses incurred in connection therewith.
 
11.  TRANSFER OR ASSIGNMENT. Lender or any holder hereof may at any time, with
or without notice to Maker, assign or otherwise transfer its rights hereunder to
any third party; provided, however, that any such assignment or transfer shall
also be deemed to include assignment or transfer of Lender's rights and
obligations under the Pledge Agreement to such third party. In such event, such
third party shall have and may exercise all of Lenders rights hereunder and
under the Pledge Agreement and Maker shall not assert against such third party
any defense, counterclaim or offset that. Maker may have against Lender. Maker
shall, upon Maker's receipt of written notice of any such transfer or
assignment, acknowledge receipt thereof in writing and shall comply with the
reasonable directions and demands of such third party. Maker may not assign,
delegate or otherwise transfer any of its rights and obligations hereunder
without the prior written consent of Lender.
 
12.      GOVERNING LAW; VENUE; JURISDICTION; JURY TRIAL WAIVER. This Note shall
be governed by and construed in accordance with the laws of Colorado, including
all matters of construction, validity and performance. The parties agree that
any action or proceeding commenced under or with respect to this Note shall be
brought only in the county or district courts of Boulder County, Colorado, and
the parties irrevocably consent to the jurisdiction of such courts and waive any
right to alter or change venue, including by removal. EACH PARTY HERETO HEREBY
WAIVES ITS RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY SUIT, CLAIM, CAUSE OF
ACTION OR OTHER ACTION TO ENFORCE ANY TERM OR CONDITION OF THIS AGREEMENT OR
OTHERWISE ARISING OUT OF OR RELATED TO THIS AGREEMENT.


 



 
 

--------------------------------------------------------------------------------

 

13.       ENTIRE AGREEMENT; SEVERABILITY; AMENDMENTS. This Note, together with
the Pledge Agreement, constitutes the entire understanding or agreement between
the parties, and there is no understanding or agreement, oral or written, which
is not set forth herein or in the Pledge Agreement.  In the event any provision
of this Note shall be prohibited or unenforceable in any jurisdiction, it shall,
as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law, or if for any reason it is not deemed so modified, it
shall be ineffective only to the extent of such prohibition or unenforceability
without affecting the remaining provisions hereof and any such prohibition or
unenforceability shall not invalidate or render unenforceable such provision in
any other jurisdiction. This Note may not be amended, modified, or changed, nor
shall any waiver by Lender or any holder hereof of any provision of this Note be
effective, except by written instrument signed by the party against whom
enforcement of such amendment, modification, or waiver is sought.
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed as of the date
first written above.
 

  Maker:  Calais Resources, Inc.          
 
By:
/s/ David K. Young       Name:  David K. Young       Title: President and CEO  
   
Address:  4415 Caribou Road, P. O. Box 653
                  Nederland, Colorado  80466
 


 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
